DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments necessitated the new grounds of rejection discussed above and it is the newly applied art that teaches the argued added limitations.
Claim Objections
Claim 27 is objected to because of the following informalities:  an article is missing before “flexible curtain” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 8, 9, 14-24, 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2007/0175603) in view of Van Boxtel (US 9,840,134, which claims benefit to foreign priority prior to the filing date of the present application).
Regarding claim 1, Lin discloses a roll-up door comprising:
a flexible curtain (5) including a front surface, a back surface, a first end coupled to a shaft (32), a second end opposite the first end, and first and second side edges extending between the first end and the second end, the flexible curtain (5) being moveable between a retracted position wherein the flexible curtain is coiled around the shaft (32) and a deployed position wherein the flexible curtain is uncoiled from the shaft; and 
a first retention band (51) mounted along at least a portion of the first side edge of the flexible curtain, the first retention band including an inner surface at least partially facing towards the flexible curtain (Lin: Figure 2), an outer surface opposite the inner surface, a fixed edge (511) attached to the flexible curtain generally parallel to the first side edge, and a free edge (512) opposite the fixed edge and movable relative to the fixed edge (Lin: Figure 2);
wherein the flexible curtain (5) includes a first reinforcement band (53) at the first side edge, and wherein the fixed edge (511) of the first retention band (51) is attached to the first reinforcement band (Lin: paragraph [0034]).
Although Lin discloses the first reinforcement band at the first side edge, Lin fails to disclose that the first reinforcement band has a first band edge generally parallel to the first side edge and a second band edge opposite the first band edge, the first band edge coupled to the flexible curtain at the first side edge, the second band edge coupled to the flexible curtain between the first and second side edges. However, Van Boxtel discloses that it is known to 
Regarding claim 2, Lin discloses wherein the free edge (512) of the first retention band is capable of deflecting toward or away from the flexible curtain (as evident in Figure 2, the free end is capable of deflecting toward or away from the curtain).  
Regarding claim 8, Lin discloses wherein the fixed edge of the first retention band (51) is substantially aligned with the first side edge of the flexible curtain (5).  
Regarding claim 9, Lin discloses wherein the first retention band (51) comprises a single continuous component.  
Regarding claim 14, Lin discloses a second retention band (51) mounted along the second side edge of the flexible curtain, the second retention band including an inner surface at least partially facing towards the flexible curtain, an outer surface opposite the inner surface, a fixed edge attached to the flexible curtain generally parallel to the second side edge, and a free edge opposite the fixed edge and movable relative to the fixed edge (Lin: Figure 1).28
Regarding claim 15, Lin discloses WO 2017/123992 PCT/US2017/013501a roll-up door assembly comprising: 
the roll-up door of claim 1; and 

Regarding claim 16, Lin discloses the first retention band (51) is configured to be received in the track defined by the first guide (4).  
Regarding claim 17, Lin discloses the first retention band (51) is configured to anchor the first side edge of the flexible curtain (5) within the track defined by the first guide (4).  
Regarding claim 18, Lin discloses the first guide includes a throat (between 433 and 452, Figure 2) through which the first side edge of the flexible curtain is configured to be inserted, and wherein the throat has an opening width that is less than a distance between the free edge of the first retention band and the flexible curtain when the flexible curtain is in the deployed position.  
Regarding claim 19, Lin discloses wherein the first retention band (51) is configured to deflect towards the flexible curtain in response to the first side edge of the flexible curtain being inserted into the throat (as the band is inserted into the throat the band is deflected towards the curtain).  
Regarding claim 20, Lin discloses a portion (452) of the first guide is configured to be received between the inner surface of the first retention band and the flexible curtain.  
Regarding claim 21, Lin discloses a second guide (second 4) defining a track receiving at least a portion of the second side edge of the flexible curtain.  
Regarding claim 22, Lin discloses the roll-up door further comprises a second retention band (second 51) mounted along the second side edge of the flexible curtain, the second retention band29 WO 2017/123992 PCT/US2017/013501 including an inner surface at least partially facing towards the flexible curtain, an outer surface opposite the inner surface, a fixed edge attached to the flexible curtain generally parallel to the second side edge, and a free edge opposite the fixed edge and movable relative to the fixed edge, and wherein the second retention band is received in the track defined by the second guide and configured to anchor the second side edge of the flexible curtain within the 
Regarding claim 23, Lin discloses at least a portion of the inner surface of the first retention band (51) is adjacent the flexible curtain (Lin: Figure 2).
Regarding claim 24, Lin discloses at least a portion of the outer surface of the first retention band (51) is adjacent the flexible curtain.  
Regarding claim 28, Lin discloses the first reinforcement band (53) and the first retention band (51) are integrally formed (integral is understood to be defined as “formed as a unit with another part” and it is understood that the reinforcement band is provided on the retention band and therefore form an integral unit).

    PNG
    media_image2.png
    564
    735
    media_image2.png
    Greyscale

Obtained from < 
Regarding claim 29, Lin as modified with Van Boxtel discloses the specific thickness of the first reinforcement band such that it has a thickness of 0.003 inches to 0.01 inches (Van Boxtel: col 5, lines 4-14).
Regarding claim 30 and 31, Lin as modified with Van Boxtel discloses the first reinforcement band is positioned on the front surface of the flexible curtain and wherein the first reinforcement band is positioned on the back surface of the flexible curtain. It is understood that the reinforcement band is positioned on a “front” and a “back” since the terms can be used interchangeably to define the sides of the curtain.
Regarding claim 32, Lin discloses, as evident in Figure 6, the flexible curtain comprises a first material and the first reinforcement band (53) comprises a second material different from the first material (the reinforcement band is a separate material of plastic strips while the flexible curtain is of a fabric material; paragraph [0034]).  
Regarding claim 33, Lin discloses that the reinforcement band is provided on the retention band but fails to disclose that the first retention band is coupled to the first reinforcement band by one or more fasteners and Van Boxtel teaches that the reinforcement band is glued, welded, or melted. However, utilizing fasteners to coupled two elements together is well known in the art.
Regarding claim 39, Lin as modified with Van Boxtel discloses wherein the flexible curtain comprises a first material (screen), the first retention band comprises a second material (51) different from the first material, and the first reinforcement band comprises a third material (spring steel) different from the first material and the second material.
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Van Boxtel, as applied in claims 1 and 18 above, in further view of Drifka et al. (US 2014/0190097), hereinafter referred to as Drifka.
Regarding claim 13, Lin fails to disclose that the first retention band includes a tapered end. Drifka teaches a roll-up door having a first retention band having a tapered end (Drifka: 
Regarding claim 25, although Lin discloses that the first guide includes a first element and a second element and the throat positioned between the first and second element, Lin discloses that the first and second element are integrally formed and therefore are not engaged together. However, providing the first guide as two separate elements that are engaged together would have been obvious to one having ordinary skill in the art since it has been held that constructing a formerly integral structure in various elements involves routine skill in the art. Further, Drifka discloses that it is known for a guide having a throat through which a retention band is received to be formed of two elements engaged together (Drifka: Figures 3, 13). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 1-6, 8, 9, 11, 12, 14-24, 28-33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 7,114,767), hereinafter referred to as Grimm, in further view of Van Boxtel.
Regarding claim 1, Grimm discloses a roll-up door (covering for roof is understood to be a door since it covers an opening) comprising:

the flexible curtain (10) being moveable between a retracted position wherein the flexible curtain is coiled around the shaft and a deployed position wherein the flexible curtain is uncoiled from the shaft (16) (Grimm: Figure 2); and 
a first retention band (18) mounted along at least a portion of the first side edge of the flexible curtain (Grimm: Figures 3 and 5), 
	Figure 3 of Grimm:

    PNG
    media_image3.png
    278
    537
    media_image3.png
    Greyscale

the first retention band including an inner surface at least partially facing towards the flexible curtain (10), an outer surface opposite the inner surface, a fixed edge attached to the flexible curtain (10) generally parallel to the first side edge, and a free edge opposite the fixed edge and movable relative to the fixed edge (Grimm: Figures 3 and 5). 
Grimm fails to further disclose a first reinforcement band at the first side edge and wherein the fixed edge of the first retention band is coupled to the first reinforcement band. Instead, Grimm discloses that the retention band extends directly from the first side edge of the flexible curtain with no reinforcement band. However, Van Boxtel discloses that it is known to provide a flexible curtain (4) with a reinforcement band (18/22) that has a first band 
Regarding claim 2, wherein the free edge of the first retention band (18) is capable of deflecting toward or away from the flexible curtain (Grimm: col 3, lines 31-44; the retention band is of a resilient material and is flat when the curtain is wound and deflects when the curtain is unwound).  
Regarding claim 3, wherein the inner surface of the first retention band (18) includes a convexly curved contour extending between the fixed edge and the free edge when the flexible curtain is in the deployed position (Grimm: Figure 3).  
Figure 3 of Grimm:

    PNG
    media_image4.png
    457
    857
    media_image4.png
    Greyscale

Regarding claim 4, wherein the outer surface of the first retention band (18) includes a concavely curved contour extending between the fixed edge and the free edge when the flexible curtain is in the deployed position. 
Regarding claim 5, at least a portion of the first retention band (18) is configured to transition from a curved configuration to a flattened configuration when the flexible curtain moves from the deployed position to the retracted position and wherein at least a portion of the first retention band is configured to transition from the flattened configuration to the curved configuration when the flexible curtain moves from the retracted position to the deployed position (in the deployed position the portion of the band in the guide is curved as shown in Figure 3, as the curtain is retracted the band is flattened, as shown in Figure 4; Grimm: col 1, lines 52-56; col 1 line 65 – col 2 line 7; lines 53-62; col 3, lines 45-67; col 4, lines 23-27).27 WO 2017/123992 PCT/US2017/013501  
Regarding claim 6, in the flattened configuration, at least a portion of the inner surface of the first retention band is positioned against the flexible curtain (Grimm: col 3, lines 56-67).  
Regarding claim 8, the fixed edge of the first retention band is substantially aligned with the first side edge of the flexible curtain (as shown in Figure 3, the fixed edge is aligned with the side edge).  
Regarding claim 9, wherein the first retention band (18) comprises a single continuous component (the band is continuous along an edge of the curtain).  
Regarding claim 11, the first retention band (18) is made of an elastic material (resilient steel; Grimm: col 3, lines 31-35).
Regarding claim 12, wherein the elastic material is spring steel (resilient steel; Grimm: col 3, lines 31-35).  
Regarding claim 14, Grimm further discloses a second retention band mounted along the second side edge of the flexible curtain, the second retention band including an inner surface at least partially facing towards the flexible curtain, an outer surface opposite the inner surface, a fixed edge attached to the flexible curtain generally parallel to the second side edge, and a free edge opposite the fixed edge and movable relative to the fixed edge (Grimm discloses retention bands on each of the longitudinal edges of the curtain; col 3, lines 31-35).28 WO 2017/123992 PCT/US2017/013501  
Regarding claim 15, Grimm discloses a roll-up door assembly comprising: 
the roll-up door of claim 1; and 
a first guide (14) defining a track configured and dimensioned to receive at least a portion of the first side edge of the flexible curtain (Grimm: Figures 1-3).  
Regarding claim 16, wherein the first retention band (18) is configured to be received in the track defined by the first guide (Grimm: Figures 3 and 4).  
Regarding claim 17, the first retention band (18) is configured to anchor the first side edge of the flexible curtain (10) within the track defined by the first guide (Grimm: Figure 3).  
Regarding claim 18, the first guide (14) includes a throat (opening of 14 adjacent 22) through which the first side edge of the flexible curtain is configured to be inserted, and wherein the throat has an opening width that is less than a distance between the free edge of the first retention band and the flexible curtain when the flexible curtain is in the deployed position.  
Regarding claim 19, wherein the first retention band (18) is configured to deflect towards the flexible curtain (10) in response to the first side edge of the flexible curtain being inserted into the throat.  
Regarding claim 20, a portion of the first guide (14) is configured to be received between the inner surface of the first retention band (18) and the flexible curtain (10) (Grimm: Figure 3).  
Regarding claim 21, a second guide (14) defining a track receiving at least a portion of the second side edge of the flexible curtain (10).  
Regarding claim 22, the roll-up door further comprises a second retention band (18) mounted along the second side edge of the flexible curtain (10), the second retention band29 WO 2017/123992 PCT/US2017/013501including an inner surface at least partially facing towards the flexible curtain (10), an outer surface opposite the inner surface, a fixed edge attached to the flexible curtain generally parallel to the second side edge, and a free edge opposite the fixed edge and movable relative to the fixed edge, and wherein the second retention band is received in the track defined by the second guide and configured to anchor the second side edge of the flexible curtain within the track defined by the second guide (the second retention band is equivalent to the first retention band and provided on the second side edge).  
Regarding claim 23, at least a portion of the inner surface of the first retention band (18) is adjacent the flexible curtain (10) (Grimm: Figure 3).  
Regarding claim 24, at least a portion of the outer surface of the first retention band is adjacent the flexible curtain (18) (Grimm: Figure 3).  
Regarding claim 28, Grimm as modified with Van Boxtel, the first reinforcement band and the first retention band are integrally formed (together they form a unit).  
Regarding claim 29, Grimm as modified with Van Boxtel, discloses the specific thickness of the first reinforcement band such that it has a thickness of 0.003 inches to 0.01 inches (Van Boxtel: col 5, lines 4-14)
Regarding claim 30 and 31, Grimm as modified with Van Boxtel the first reinforcement band is positioned on the front surface of the flexible curtain and wherein the first reinforcement band is positioned on the back surface of the flexible curtain. It is understood that the 
Regarding claim 32, Grimm as modified with Van Boxtel, the flexible curtain comprises a first material and the first reinforcement band comprises a second material different from the first material.  
Regarding claim 33, Grimm discloses the first retention band is coupled to the first edge by fastening means such as glue and Van Boxtel teaches that the reinforcement band is glued, welded, or melted. However, utilizing fasteners to coupled two elements together is well known in the art.
Regarding claim 39, Grim as modified with Van Boxtel discloses wherein the flexible curtain comprises a first material (flexible blind material), the first retention band comprises a second material (guide material) different from the first material, and the first reinforcement band comprises a third material (spring steel) different from the first material and the second material.
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Van Boxtel, as applied in claims 1 and 18 above, in further view of Drifka et al. (US 2014/0190097), hereinafter referred to as Drifka.
Regarding claim 13, Grimm fails to disclose that the first retention band includes a tapered end. Drifka teaches a roll-up door having a first retention band having a tapered end (Drifka: paragraph [0058]) proximate a second end of a flexible curtain. Drifka teaches that the tapered end for improve the receipt of the retention band within the first guide and improve the assembly when impacted (Drifka: paragraph [0058]). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the retention band of Grimm such that it has a tapered end since it is a known improvement for retention bands received within guide elements, as taught by Drifka. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with 
Regarding claim 25, although Grimm discloses that the first guide includes a first element and a second element and the throat positioned between the first and second element, Grimm discloses that the first and second element are integrally formed and therefore are not engaged together. However, providing the first guide as two separate elements that are engaged together would have been obvious to one having ordinary skill in the art since it has been held that constructing a formerly integral structure in various elements involves routine skill in the art. Further, Drifka discloses that it is known for a guide having a throat through which a retention band is received to be formed of two elements engaged together (Drifka: Figures 3, 13). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 1-6, 8-11, 14-24, 28-34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schmiedeskamp (US 1,882,982), in further view of Van Boxtel.
Regarding claim 1, Schmiedeskamp discloses a roll-up door comprising:
a flexible curtain (2) including a front surface, a back surface, a first end coupled to a shaft (3), a second end opposite the first end, and first and second side edges extending between the first end and the second end, the flexible curtain being moveable between a retracted position wherein the flexible curtain is coiled around the shaft and a deployed position wherein the flexible curtain is uncoiled from the shaft (Schmiedeskamp: Figures 1-2); and 
a first retention band (22) mounted along at least a portion of the first side edge of the flexible curtain (Schmiedeskamp: Figures 5-7), the first retention band including an inner surface at least partially facing towards the flexible curtain, an outer surface opposite the inner surface, a fixed edge attached to the flexible curtain generally parallel to the first side edge, and a free 
Schmiedeskamp fails to further disclose a first reinforcement band at the first side edge and wherein the fixed edge of the first retention band is coupled to the first reinforcement band. However, Van Boxtel discloses that it is known to provide a flexible curtain (4) with a reinforcement band (18/22) that has a first band edge coupled to the first side edge (13 between 4’ and 4”, 4” is described as being a different material than 4’ and therefore where 13 is located is understood to be an side edge) of the flexible curtain and the second band edge of the reinforcement band is coupled to between the first side edge and second side edge of the curtain (Van Boxtel: Figure 4). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Schmiedeskamp such that a first reinforcement band is provided on the flexible curtain in the manner taught by Van Boxtel since it is a known technique for improving buckle-resistance of the side edges of the flexible curtain. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, wherein the free edge of the first retention band is capable of deflecting toward or away from the flexible curtain (17 deflects away or towards the curtain).  
Regarding claim 3, the inner surface of the first retention band includes a convexly curved contour extending between the fixed edge and the free edge when the flexible curtain is in the deployed position (10 is curved; page 1, lines 95-100).  
Regarding claim 4, wherein the outer surface of the first retention band includes a concavely curved contour extending between the fixed edge and the free edge when the flexible curtain is in the deployed position (10 is curved; page 1, lines 95-100).  
Regarding claim 5, at least a portion of the first retention band is configured to transition from a curved configuration to a flattened configuration when the flexible curtain moves from the deployed position to the retracted position, and wherein at least a portion of the first retention band is configured to transition from the flattened configuration to the curved configuration when the flexible curtain moves from the retracted position to the deployed position (Page 2, lines 15-55; the curved retention band straightens as the curtain is wound).27 WO 2017/123992 PCT/US2017/013501  
Regarding claim 6, in the flattened configuration, at least a portion of the inner surface of the first retention band (10) is positioned against the flexible curtain.  
Regarding claim 8, wherein the fixed edge of the first retention band is substantially aligned with the first side edge of the flexible curtain (Figures 3, 4, 8).  
Regarding claim 9, the first retention band comprises a single continuous component (Figure 5; page 2, lines 1-10).
Regarding claim 10, the first retention band comprises a plurality of segments spaced along a length of the first side edge (Figure 7; page 2 lines 65-75).  
Regarding claim 11, the first retention band is made of an elastic material (resilient tape).  
Regarding claim 14, a second retention band (10) mounted along the second side edge of the flexible curtain, the second retention band including an inner surface at least partially facing towards the flexible curtain, an outer surface opposite the inner surface, a fixed edge attached to the flexible curtain generally parallel to the second side edge, and a free edge opposite the fixed edge and movable relative to the fixed edge (equivalent bands are provided on each longitudinal edge).28 WO 2017/123992 PCT/US2017/013501  
Regarding claim 15, Schmiedeskamp discloses a roll-up door assembly comprising: 
the roll-up door of claim 1; and 
a first guide (5) defining a track configured and dimensioned to receive at least a portion of the first side edge of the flexible curtain.  
Regarding claim 16, the first retention band is configured to be received in the track defined by the first guide (Figures 3, 4, 8).  
Regarding claim 17, the first retention band is configured to anchor the first side edge of the flexible curtain within the track defined by the first guide (page 2, lines 20-32).  
Regarding claim 18, the first guide includes a throat (7) through which the first side edge of the flexible curtain is configured to be inserted, and wherein the throat has an opening width that is less than a distance between the free edge of the first retention band and the flexible curtain when the flexible curtain is in the deployed position.  
Regarding 19, the first retention band is configured to deflect towards the flexible curtain in response to the first side edge of the flexible curtain being inserted into the throat.  
Regarding claim 20, a portion of the first guide is configured to be received between the inner surface of the first retention band and the flexible curtain (Figures 3, 4, 8).  
Regarding claim 21, a second guide (5) defining a track receiving at least a portion of the second side edge of the flexible curtain.  
Regarding claim 22, the roll-up door further comprises a second retention band (10 on opposite side) mounted along the second side edge of the flexible curtain, the second retention band29 WO 2017/123992 PCT/US2017/013501 including an inner surface at least partially facing towards the flexible curtain, an outer surface opposite the inner surface, a fixed edge attached to the flexible curtain generally parallel to the second side edge, and a free edge opposite the fixed edge and movable relative to the fixed edge, and wherein the second retention band is received in the track defined by the second guide and configured to anchor the second side edge of the flexible curtain within the track defined by the second guide.  
Regarding claim 23, at least a portion of the inner surface of the first retention band (10) is adjacent the flexible curtain.  
Regarding claim 24, at least a portion of the outer surface of the first retention band (10) is adjacent the flexible curtain.  
Regarding claim 28, Schmiedeskamp as modified with Van Boxtel, the first reinforcement band and the first retention band are integrally formed (together they form a unit).  
Regarding claim 29, Schmiedeskamp as modified with Van Boxtel discloses the specific thickness of the first reinforcement band such that it has a thickness of 0.003 inches to 0.01 inches (Van Boxtel: col 5, lines 4-14)

Regarding claim 30 and 31, Schmiedeskamp as modified with Van Boxtel, the first reinforcement band is positioned on the front surface of the flexible curtain and wherein the first reinforcement band is positioned on the back surface of the flexible curtain. It is understood that the reinforcement band is positioned on a “front” and a “back” since the terms can be used interchangeably to define the sides of the curtain.
Regarding claim 32, Schmiedeskamp as modified with Van Boxtel, the flexible curtain comprises a first material and the first reinforcement band comprises a second material different from the first material.  
Regarding claim 33, Schmiedeskamp discloses the first retention band is coupled to the first edge by one or more fasteners such as staples. As modified with Van Boxtel it would have been obvious to couple the first retention band to the reinforcement band by the one or more fasteners since it is a known attachment means.
Regarding claim 34, Schmiedeskamp as modified with Van Boxtel discloses the first reinforcement band extends along a portion of the length of the first side edge such that more than one segment of the plurality of segments of the first retention band are coupled to the first reinforcement band.  
Regarding claim 39, Schmiedeskamp as modified with Van Boxtel disclose wherein the flexible curtain comprises a first material (screen), the first retention band comprises a second material (tape) different from the first material, and the first reinforcement band comprises a .
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmiedeskamp and Van Boxtel, as applied in claims 1 and 18 above, in further view of Drifka et al. (US 2014/0190097), hereinafter referred to as Drifka.
Regarding claim 13, Schmiedeskamp fails to disclose that the first retention band includes a tapered end. Drifka teaches a roll-up door having a first retention band having a tapered end (Drifka: paragraph [0058]) proximate a second end of a flexible curtain. Drifka teaches that the tapered end for improve the receipt of the retention band within the first guide and improve the assembly when impacted (Drifka: paragraph [0058]). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the retention band of Schmiedeskamp such that it has a tapered end since it is a known improvement for retention bands received within guide elements, as taught by Drifka. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 25, although Schmiedeskamp discloses that the first guide includes a first element and a second element and the throat positioned between the first and second element, Schmiedeskamp discloses that the first and second element are integrally formed and therefore are not engaged together. However, providing the first guide as two separate elements that are engaged together would have been obvious to one having ordinary skill in the art since it has been held that constructing a formerly integral structure in various elements involves routine skill in the art. Further, Drifka discloses that it is known for a guide having a throat through which a retention band is received to be formed of two elements engaged together (Drifka: Figures 3, 13). All the claimed elements were known in the prior art and one .
Claims 26, 27, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Siller (US 10,221,561, which claims benefit to foreign priority prior to the filing date of the present application), in further view of Grimm.
Regarding claim 26, Siller discloses a method of securing a roll-up door (14) to a guide (20.1, 20.2), the method comprising: 
providing a roll-up door (14) comprising flexible curtain having a first side edge, a second side edge opposite the first side edge (first and second side edges correspond to the left and right edges, Siller: Figure 1), and 
a seal (18) fixed to and extending along at least a portion of an end of the flexible curtain between the first side edge and the second side edge (18 is along a bottom edge portion between the first and second side edges and when it contacts the bottom floor it creates a seal against fire and smoke); 
providing a guide (20.1, 20.2) comprising a throat (opening) and a track (channel) (Siller: Figures 2a-7 and 10a-11b) configured to receive at least a portion of the first side edge of the flexible curtain, the throat having an opening width smaller than a width of the track (opening is smaller to prevent undesired removal of the side edges from the track), the guide being coupled to a sidewall defining an aperture (aperture covered by the roll-up door); and
wherein the seal (18) is engaged with a ground surface to occlude the passage of smoke between the end of the flexible curtain and the ground surface when the flexible curtain is in an extended position (the assembly provides a seal against fire and smoke).  
Siller discloses a side edge portion which acts as retention band (36) mounted along at least a portion of the first side edge of the flexible curtain which is received in the track of the guide with a free edge movable such that the it is capable of bending toward or away from the flexible curtain such that the method further comprises bending the retention band towards the flexible curtain by passing the first side edge and the retention band through the throat and into the track of the guide; and allowing the retention band to bend away from flexible curtain when the retention band and the side edge are received in the track of the guide, wherein allowing the retention band to bend away from the flexible curtain when the retention band and the first side edge are received in the track of the guide occludes the passage of smoke through the aperture (Siller: Figures 2a-7 and 10a-11b), but Siller fails to disclose that the retention band includes a fixed edge attached to the flexible curtain generally parallel to the first side edge, a free edge opposite the fixed edge. Instead, the retention band is formed in one piece with the side edge of the flexible curtain in order to provide a seal between the curtain and the track. However, alternative arrangements for equivalently retaining an edge of a curtain and a track are known, as taught by Grimm. Grimm teaches that a retention band is (18) is formed separately from a curtain (10) such that it has a fixed end on the side edge of the curtain and a free end (Grimm: Figures 3 and 5). Grimm teaches that the arrangement allows for the retention band to retain the curtain within the track of the guide. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Siller in view of Grimm since it is a known alternative arrangement for equivalently providing a retention band a curtain.
Regarding claims 35-36, modified Siller discloses the flexible curtain and retention band withstand fire and smoke at high temperatures but does not specifically disclose 400 degrees Fahrenheit or the strength of the retention band at high temperatures. However, it would have been obvious to one having ordinary skill in the art to select materials such that the flexible curtain and the retention band are configured to withstand temperatures of 400° Fahrenheit in order to withstand fire and smoke and that the flexible curtain has a pull out strength of about 1.1-50.0 pounds per linear inch of retention band at a temperature of about 400° Fahrenheit when the retention band and the side edge are received in the track of the guide and that the flexible curtain has a pull out strength of about 6.0 to about 11.5 pounds per linear inch of .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Siller and Grimm, as applied in claim 26 above, in further view of Rissone (US 2002/0100219).
Regarding claim 38, modified Siller discloses that the seal is a bottom bar but does not disclose it is at least one of a brush seal and a flexible seal. However, providing the bottom of a closure that seals against smoke with a brush seal or flexible seal is known in the art, as taught by Rissone. Rissone teaches that the bottom of a closure (door is equivalent to the curtain) is provided with a brush seal (47) or a flexible seal (11) in order to block smoke (Rissone: paragraph [0006], [0044]) through an aperture (door opening). It would have been obvious to one having ordinary skill in the art at the time of fling the invention to provide the bottom bar of Siller with a brush seal or flexible seal since it is a known form for a bottom sealing member that blocks against the passage of smoke. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634